internal_revenue_service number release date index number ----------------------------- ---------------------------------------------- -------------------------------------- ------------------- -------------------------- - department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-121099-03 date date legend decedent ------------------------- trust ----------------------------------------------------------------- ---------------------------------- daughter ----------------------------------------- daughter ------------------------------------------------- daughter ---------------------------------------------- daughter -------------------------------------------- son ------------------------------------------ grandchild --------------------------------------------------- grandchild --------------------------------------------- grandchild ----------------------------------------------------- grandchild ------------------------------------------------ grandchild -------------------------------------------------- grandchild ---------------------------------------------- grandchild -------------------------------------------------- grandchild --------------------------------------------- grandchild ------------------------------------------- grandchild ------------------------------------------ grandchild -------------------------------------------------- grandchild --------------------------------------------- grandchild ------------------------------------------------- grandchild ------------------------------------------------- grandchild --------------------------------------------- great-grandchild ------------------------------------- great-grandchild ------------------------------------------------ great-grandchild ------------------------------------------ great-grandchild ------------------------------------------------------- great-grandchild ------------------------------------------ great-grandchild ------------------------------------------ great-grandchild ------------------------------------------------------------- great-grandchild ----------------------------------------------------- great-grandchild --------------------------------------------- great-grandchild ------------------------------------------------------ great-grandchild ------------------------------------------------- great-grandchild --------------------------------------------------- great-grandchild ----------------------------------------------- great-grandchild --------------------------------------------------- great-grandchild ------------------------------------------------- great-grandchild ---------------------------------------------------- great-grandchild --------------------------------------------- great-grandchild ------------------------------------------------- date ------------------ date ------------------- date ----------------------- date ------------------- date ----------------- date -------------------- date -------------------------- date ------------------- year ------- company --------------- company ------------------------- company ------------------------------------------ state --------- statute ------------------------------------------------------ court ----------------------------------------------------------------------------- amount ------------- a -- b --- c --- dear -------------- this responds to your letter dated date and prior correspondence requesting rulings regarding the federal income gift and generation-skipping_transfer gst tax consequences of a proposed judicial modification of a_trust at the time of this ruling_request decedent has a children b grandchildren the facts submitted and representations made are as follows decedent created facts a revocable_trust trust on date for the benefit of his children and grandchildren trust was amended on date and amended and restated on date decedent died on date and pursuant to article v of the trust instrument trust became irrevocable on that date grandchild through grandchild b and c great-grandchildren great-grandchild through great-grandchild c under sec_2 of article iii of trust at decedent s death dollar_figure was set_aside in a agrandchildren s trust share and subdivided into equal shares for each of grantor s grandchildren with the exception of grandchild who was specifically excluded the net_income from each grandchild s share is required to be distributed at least annually to the grandchild for whom it was set_aside there is no provision made for distribution of principal of a grandchild’s share in addition in the event a grandchild dies before the termination of trust the income of the deceased grandchild’s share would accumulate because no provision is made for such a contingency upon trust’s termination a grandchild’s share will be distributed to the grandchild for whom it was set_aside or if he or she is not then living to the lineal_descendants of such deceased grandchild or if none such share will lapse and equally increase the remaining shares in the grandchildren’s trust share the remainder of trust’s assets were divided into five equal shares for each of the grantor s children daughter daughter daughter daughter and son the net_income from a child s share is required to be distributed at least annually to the child for whom it was set_aside there is no provision in the trust instrument for distribution of the principal of a child’s share in trust if a child dies before the termination of trust the net_income of his or her share would be distributed to those persons appointed by such child in his or her last will and testament in the event a child dies before the termination of trust and fails to appoint a person to receive the income from his or her share the income of the deceased child’s share would accumulate because no provision is made for that contingency upon termination the remaining principal and undistributed_income of a child’s share will be distributed to those persons appointed by such child in his or her last will and testament or in default thereof to the then living lineal_descendants of such deceased child per stirpes or if none to the then living lineal_descendants of decedent per stirpes of all of the decedent’s children or the expiration of twenty years from the date of decedent’s death pursuant to sec_4 of article iii trust will terminate on the latter of the death on schedule r of decedent’s form_706 united_states estate and generation- son is the trustee of trust as of date trust primarily consisted of amount starting in year decedent’s four daughters brought suit against the trustee for skipping transfer_tax return the executor allocated decedent’s dollar_figure million gst_exemption to trust which had assets of dollar_figure million set_aside under trust’s instrument you represent that there have been no additions to trust since decedent’s death shares of class b voting common_stock of company along with certain other assets breach of fiduciary duty as the sole trustee of trust since that time the parties have engaged in extensive litigation lengthy mediation and proposed settlement agreements the parties entered into a settlement agreement on date concurrent with this litigation additional disputes arose and separate litigation occurred with respect to daughter son individually and as trustee of trust company company and company a separate settlement agreement was reached to resolve those matters on date these settlement agreements along with a petition for reformation of trust in order to comply with the terms of those agreements was submitted to court for approval become illegal or impossible to fulfill or if because of circumstances not known to or anticipated by the settlor compliance with the terms of the trust would defeat or substantially impair the accomplishment of a material purpose of the trust or if a material purpose of the trust no longer exists upon the application of a trustee of the trust or any beneficiary a court at any time may modify the terms of a_trust which is not then revocable to a amend or change the terms of the trust including terms governing distribution of the trust income or principal or terms governing administration of the trust b terminate the trust in whole or in part c direct or permit the trustee to do acts that are not authorized or that are prohibited by the terms of the trust or d prohibit the trustee from performing acts that are permitted or required by the terms of the trust the taxpayer representatives assert in its petition for reformation of trust and appointment of trustees that court has the authority to modify the terms of trust pursuant to statute court order being entered state statute provides that if the purposes of a_trust have been fulfilled or have on date court approved the following modifications to trust subject_to a trust will be modified to provide that the separate and independent share in trust of each child and grandchild shall be held as a separate trust and that except with respect to a grandchild under twenty-five years of age each child and grandchild shall serve as trustee of his or her respective trust if a grandchild is under twenty-five such grandchild’s parent who is a lineal descendant of decedent shall serve as trustee until such grandchild attains the age of twenty-five each child and grandchild shall have the right to appoint an individual or bank or trust company to serve as a co-trustee of his or her separate trust and each child and grandchild shall have the right to name a successor trustee of his or her trust trust will be modified to provide that in the event a grandchild dies before termination of trust the income from that deceased grandchild’s separate trust shall be distributed until termination of trust to his or her lineal_descendants per stirpes or in default thereof to his or her then living siblings and the living lineal_descendants of his or her deceased siblings per stirpes or in default thereof the separate trust shall terminate and its assets shall be added to the other grandchildren’s separate trusts trust will be modified to provide that in the event a grandchild dies before termination of trust and leaves no living lineal_descendants his or her separate trust shall be distributed upon the termination of trust to such deceased grandchild’s then living siblings and the then living lineal_descendants of his or her deceased siblings per stirpes trust will provide that if a child is not living at the time of distribution of income from such child’s separate share and the child has not exercised his or her general_power_of_appointment then the income shall be distributed to his or her then living lineal_descendants per stirpes or in default there to the then living lineal_descendants of the decedent per stirpes rulings requested that son in his capacity as trustee of trust a child or a grandchild will not be treated for federal_income_tax purposes as the grantor of such child’s or grandchild’s separate trust created as a result of the judicial reformation of trust because the trustee and such child or grandchild consented to that action which will convert such child’s or grandchild’s separate and independent share in trust into a separate trust the judicial reformation of trust will not cause trust the separate shares of the children and grandchildren in trust or the children and grandchildren to realize gain_or_loss for federal_income_tax purposes that neither son in his capacity as trustee nor a child will be treated as having made a gift_for federal gift_tax purposes due to the judicial reformation of trust or the son’s consent in his capacity as trustee or a child’s consent thereto that a grandchild will not be treated as having made a gift_for federal gift_tax purposes to his or her lineal_descendants his or her siblings or the lineal_descendants of his or her deceased siblings because they could receive the income from such grandchild’s separate trust in the event that such grandchild dies before the termination of trust that a grandchild will not be treated as having made a gift_for federal gift_tax purposes to his or her siblings or the lineal_descendants of his or her deceased siblings because they could receive the remaining principal and undistributed_income of such grandchild’s separate trust upon the termination of trust in the event such grandchild dies before the termination of trust and leaves no living lineal_descendants that the judicial reformation of trust and subsequent termination of trust will not result in a gift_for federal gift_tax purposes occurring among the grandchildren because a grandchild’s contingent_remainder interest which would vest if another grandchild dies before the termination of trust leaving no living lineal_descendants becomes less likely to vest that the judicial reformation of trust and subsequent termination of trust will not result in a gift_for federal gift_tax purposes occurring between the great-grandchildren and the grandchildren and children because a great- grandchild’s contingent_remainder interest which would vest if a grandchild dies before the termination of trust becomes less likely to vest that a grandchild’s separate trust will have an inclusion_ratio of zero under sec_2642 of the internal_revenue_code provided that the grandchildren’s separate trust share has an inclusion_ratio of zero immediately before each share set_aside for a grandchild converts to a separate trust for such grandchild ruling_request no - grantor_trust sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_673 through specify the circumstances under which the grantor or a person other than the grantor is treated as the owner of a portion of a_trust based solely on the facts and representations submitted we conclude that the sec_1_671-2 provides that a gratuitous transfer is any transfer other sec_678 provides in general that a person other than the grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself or such person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would within the principles of to inclusive subject a grantor of a_trust to treatment as the owner thereof sec_1_671-2 of the income_tax regulations provides that for purposes of subchapter_j a grantor includes any person to the extent such person either creates a_trust or directly or indirectly makes a gratuitous transfer of property to a_trust than a transfer of property for fair_market_value a transfer of property to a_trust may be considered a gratuitous transfer without regard to whether the transfer is treated as a gift_for gift_tax purposes proposed judicial reformation of trust will not cause any of the separate trusts to be treated as grantor trusts or cause son in his capacity as trustee or any of the children or grandchildren of the decedent to be treated as the grantors or owners of any of the separate trusts ruling_request no - gain_or_loss derived sec_61 provides that gross_income includes gains derived from dealings in property property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property sec_1001 provides that except as otherwise provided in subtitle a the entire amount of the gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained sec_61 provides that gross_income means all income from whatever source sec_1001 provides that the gain from the sale_or_other_disposition of sec_1_1001-1 provides that the gain_or_loss realized from the conversion of revrul_69_486 1969_2_cb_159 involved two beneficiaries of a_trust who by in 499_us_554 the supreme the present case is distinguishable from revrul_69_486 because the assets of mutual agreement requested that the trustee distribute all of the trust corpus consisting of notes to one of the beneficiaries and all of the trust corpus consisting of common_stock to the other beneficiary the trust instrument as well as local law was silent regarding whether the trustee had the authority to make such a non-pro rata distribution_of_property in_kind because the trustee was not specifically authorized to make an allocation of specific property in_kind the beneficiaries were treated as having an absolute right to a ratable in-kind distribution revrul_69_486 treated the beneficiaries as receiving the notes and common_stock pro_rata followed by an exchange between the beneficiaries giving all of the common_stock to one and all of the notes to the other since in substance an exchange between the beneficiaries was deemed to occur revrul_69_486 held that the beneficiaries recognized gain under sec_1001 and sec_1002 trust currently allocated to the separate shares will convert into subtrusts in addition the proposed reformation of the trust will only occur if the reformation is expressly permissible under applicable state law and approved by a state court court addressed whether a sale_or_exchange has taken place that results in a realization of gain_or_loss under sec_1001 the court stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different consequently the court held that an exchange of mortgages constituted a realization event under sec_1001 because the exchanged interests - loans that were made to different obligors and secured_by different homes - were legally distinct entitlements have the same property interests and legal entitlements as they had before the judicial reformation of trust dividing each separate share in trust into a subtrust and distributing the assets of the separate shares to subtrusts will not materially affect the children s and grandchildren s interests because although each beneficiary will be entitled to receive income from only one subtrust the amount of the distributions will be the same as the amount that he or she would have been entitled to receive under trust additionally allowing each child and grandchild to serve as trustee of their subtrust is merely a change in the way that the new trusts are administered the reformation of trust will not otherwise change the legal entitlements and property interests of any beneficiary because the amounts that will be paid to the beneficiaries will continue to be controlled by the terms of trust and the children and grandchildren will be required to continue to exercise the same standard of fiduciary responsibility as the trustee previously exercised with respect to trust consequently the modification relating to trustees is not a material difference for purposes of sec_1001 or cottage savings in the present case the issue is whether the children and grandchildren would whether an agreement settling a dispute is effective for gift_tax purposes sec_2501 imposes a tax on the transfer of property by gift by an individual thus the judicial reformation of trust will not be considered a sale exchange or other_disposition of property of trust and the children and grandchildren will not realize income under sec_61 or gain_or_loss under sec_1001 ruling requests no and - gift_tax sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible depends on whether the settlement is based on a valid enforceable claim asserted by the parties and to the extent feasible produces an economically fair result see 674_f2d_761 9th cir thus state law must be examined to ascertain the legitimacy of each party’s claim a settlement that fairly reflects the relative merits and economic values of the various claims asserted by the parties and reaches a settlement that is within a range of reasonable settlements will not result in a transfer for gift_tax purposes law in applying these standards we conclude that the terms of the agreements as approved by the court order are within a range of reasonable settlements further the beneficial interests of the beneficiaries are the same both before and after the proposed transaction and accordingly no transfer of property will be deemed to occur for federal gift_tax purposes as a result of the modifications to trust we have examined the settlement agreements in the context of trust and state therefore based on the facts and representations we conclude as follows that neither son in his capacity as trustee nor a child will be treated as having made a gift_for federal gift_tax purposes due to the judicial reformation of trust or the son’s consent in his capacity as trustee or a child’s consent thereto that a grandchild will not be treated as having made a gift_for federal gift_tax purposes to his or her lineal_descendants his or her siblings or the lineal_descendants of his or her deceased siblings because they could receive the income from such grandchild’s separate trust in the event that such grandchild dies before the termination of trust that a grandchild will not be treated as having made a gift_for federal gift_tax purposes to his or her siblings or the lineal_descendants of his or her deceased siblings because they could receive the remaining principal and undistributed_income of such grandchild’s separate trust upon the termination of trust in the event such grandchild dies before the termination of trust and leaves no living lineal_descendants that the judicial reformation of trust and subsequent termination of trust will not result in a gift_for federal gift_tax purposes occurring among the grandchildren because a grandchild’s contingent_remainder interest which would vest if another grandchild dies before the termination of trust leaving no living lineal_descendants becomes less likely to vest that the judicial reformation of trust and subsequent termination of trust will not result in a gift_for federal gift_tax purposes occurring between the great-grandchildren and the grandchildren and children because a great- grandchild’s contingent_remainder interest which would vest if a grandchild dies before the termination of trust becomes less likely to vest ruling_request no - gst tax sec_2601 imposes a tax on every generation-skipping_transfer under ' a of the tax_reform_act_of_1986 act the gst tax is generally applicable to generation-skipping transfers made after date however under ' b a of the act and ' b i of the generation-skipping_transfer_tax regulations the tax does not apply to any generation-skipping_transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under ' b ii any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under ' or if the settlor had died on date under sec_2602 the amount of tax imposed under sec_2601 is determined by multiplying the taxable_amount by the applicable_rate the taxable_amount of a taxable_distribution is the amount received by the transferee sec_2621 of a taxable_termination is the amount of property with respect to which there was a taxable_termination sec_2622 and of a direct_skip is the amount received by the transferee sec_2623 under sec_2641 the term applicable_rate means the product of the maximum_federal_estate_tax_rate in the year that the generation-skipping_transfer occurs and the inclusion_ratio under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer i sec_1 minus the applicable_fraction under sec_2642 in general the numerator of the applicable_fraction is the gst_exemption amount allocated to the property transferred and the denominator is the value of the property transferred under sec_2631 every individual is allowed a gst_exemption amount which may be allocated by the individual or the individual’s executor to any property with respect to which the individual is the transferor sec_2654 provides that for purposes of chapter substantially separate and independent shares of different beneficiaries in a_trust are treated as separate trusts sec_26_2654-1 provides that if a single trust consists solely of substantially separate and independent shares for different beneficiaries the share attributable to each beneficiary or group of beneficiaries is treated as a separate trust for purposes of chapter the phrase substantially separate and independent shares generally has the same meaning as provided in sec_1_663_c_-3 however a portion of a_trust is not a separate share unless such share exists from and at all times after the creation of the trust for purposes of this paragraph a a_trust is treated as created at the date of death of the grantor if the trust is includible in its entirely in the grantor’s gross_estate for federal estate_tax purposes further treatment of a single trust as separate trusts under this paragraph does not permit treatment of those portions as separate trusts for purposes of filing returns and payment of tax or for purposes of computing any other tax imposed under the code also additions to and distributions from such trusts are allocated pro_rata among the separate trusts unless the governing instrument expressly provides otherwise sec_26_2654-1 example illustrates a situation where t transfers dollar_figure to a_trust under which income is to be paid in equal shares for years to t’s child c and t’s grandchild gc or their respective estates the trust does not permit distributions of principal during the term of the trust at the end of the 10-year term the trust principal is to be distributed to c and gc in equal shares the shares of c and gc in the trust are separate and independent and therefore are treated as separate trusts the result would not be the same if the trust permitted distributions of principal unless the distributions could only be made from a one-half separate share of the initial trust principal and the distributee’s future rights with respect to the trust are correspondingly reduced t may allocate part of t’s gst_exemption under sec_2632 to the share held for the benefit of gc sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a court-approved settlement of a bona_fide issue regarding the administration of the trust or the construction of terms of the governing instrument will not cause an exempt trust to be subject_to the provisions of chapter if the settlement is the product of arm’s length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement a settlement that results in a compromise between the positions of the litigating parties and reflects the parties’ assessments of the relative strengths of their positions is a settlement that is within the range of reasonable outcomes sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener s error will not cause an exempt trust to be subject_to the provisions of chapter if the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer sec_26_2601-1 example considers a situation where a_trust is modified by decreasing the number of trustees the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the modification will not subject the trust to the provisions of chapter no guidance has been issued concerning changes that may affect the status of trusts that are exempt from gst tax because sufficient gst_exemption was allocated to the trust to result in an inclusion_ratio of zero at a minimum a change that would not affect the gst status of a grandfathered trust should similarly not affect the exempt status of such a_trust trust was included in decedent’s gross_estate for federal estate_tax purposes based on the facts represented sufficient gst_exemption was allocated to the grandchildren’s separate shares of trust on decedent’s death for such shares to have an inclusion_ratio of zero under sec_2642 you have represented that no additions have been made to trust since decedent’s death the proposed judicial modifications to trust have been approved by court in order to comply with certain terms of various settlement agreements relating to extensive litigation among the parties in addition the trustee modification pertains to certain administrative provisions finally the modifications to trust do not shift a beneficial_interest in trust to any beneficiary who plr-121099-03 occupies a lower generation than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in the original trust that a grandchild’s separate trust will have an inclusion_ratio of zero under sec_2642 provided that the grandchildren’s trust share has an inclusion_ratio of zero immediately before each share set_aside for a grandchild converts to a separate trust for such grandchild accordingly based on the facts submitted and the representations made we rule except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely yours by_________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc
